Citation Nr: 1632624	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for right-sided chest pain, claimed as myofascial pain syndrome and anterior chest wall pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1992 to April 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2009 and October 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony regarding his right hip claim at a September 2011 Travel Board hearing before a different Veterans Law Judge at the RO; a transcript is of record.  Subsequently, in March 2016, the Board remanded the right hip claim for further development.    

Next, the Veteran provided testimony regarding his chest pain claim at a May 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  

As discussed below, additional development is required prior to adjudication of both appeals.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and to an increased rating for service-connected hearing loss have been raised by the record in February and June 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

As noted above, in March 2016, the Board remanded the issue of entitlement to service connection for a right hip disability for a VA opinion and/or examination, as it determined that the June 2013 VA opinion was inadequate.  Specifically, the Board stated that a VA opinion and/or examination should be obtained using the correct standard for direct service connection (i.e., whether the right hip disability is at least as likely as not related to active service), and to address the question of whether the diagnosed right hip tendonitis is caused or aggravated by the Veteran's service-connected lumbar spine and/or bilateral knee disabilities.  Review of the claims file shows that no such VA opinion/examination was requested or accomplished.  The Veteran has the right to compliance with the Board's March 2016 remand instructions, and, therefore, the right hip claim must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Next, service treatment records show that the Veteran suffered from chest wall pain in 1992 and 1993 and was diagnosed with and treated for myofascial pain syndrome.  Although the separation examination is negative for any complaints or mention of chest wall pain, the Veteran credibly testified at the May 2016 Board hearing that, although he did not seek treatment for the remainder of his active service or after separation, he continued to experience the chest wall pain and learned to live with it.  The Board finds that a VA examination and opinion is necessary to clarify the current diagnosis and determine whether the current disorder is related to the documented in-service chest pain diagnosed as myofascial pain syndrome.   

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding VA medical records, particularly for treatment rendered since March 2016.  Any negative responses should be associated with the claims file.

2.  Obtain a VA opinion and/or examination (if deemed necessary) regarding whether the right hip disability is related to either active service or to the service-connected lumbar spine and/or bilateral knee disabilities.  Forward the claims file, including a copy of this remand, to the individual who conducted the June 2013 VA hip examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.  Review of the claims file should be noted in the examiner's report.  

a.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current right hip disability was incurred during or caused by active service?

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  If the answer to the above question is negative, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's right hip disability has been caused or aggravated (permanently worsened in severity) by his lumbar spine or bilateral knee disabilities.            

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examining physician opines that the Veteran's right hip disability was aggravated (permanently worsened in severity) by a service-connected disability, the examiner should attempt to identify the baseline level of severity of the right hip disability before the onset of aggravation.        

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Obtain a VA examination and opinion addressing the causation or etiology of the Veteran's right-sided chest wall pain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current disabilities manifested by chest wall pain.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current chest wall pain was incurred during or caused by active service?     

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

4.  When the development requested has been completed, the issues of entitlement to service connection for a right hip disability and chest wall pain should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




